Citation Nr: 1026326	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  04-03 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for hypertension, including as 
secondary to service-connected anxiety disorder, to include as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1986 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  An RO hearing was held 
on this appeal in March 2004.  Although the Veteran currently 
resides within the jurisdiction of the Manila RO, because he 
worked for the American Legion at that RO, jurisdiction over this 
appeal remains with the RO in San Diego, California.

The Board observes that, in a February 1997 rating decision, the 
RO denied the Veteran's claim of service connection for 
hypertension.  This decision was issued to the Veteran in March 
1997.  He did not initiate an appeal of this decision, and it 
became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has 
been adjudicated previously unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the issue of whether new and material evidence has 
been received to reopen a claim of service connection for 
hypertension is as stated on the title page.  Regardless of the 
RO's actions, the Board must make its own determination as to 
whether new and material evidence has been received to reopen 
this claim.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be reopened.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  In a February 1997 rating decision, the RO denied the 
Veteran's claim of service connection for hypertension; this 
decision was not appealed and is now final.

3.  New and material evidence has been received since February 
1997 to reopen the previously denied claim of service connection 
for hypertension.

4.  The Veteran's service personnel records show that he served 
in the Southwest Asia Theater of operations during the Persian 
Gulf War.

5.  The competent medical evidence shows that the Veteran's 
elevated blood pressure readings have been attributed to the 
known clinical diagnosis of hypertension.

6.  Resolving reasonable doubt in the Veteran's favor, his 
current hypertension was caused or aggravated by his service-
connected anxiety disorder.


CONCLUSIONS OF LAW

1.  The February 1997 RO decision, which denied the Veteran's 
service connection claim for hypertension, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2009).

2.  Evidence received since the February 1997 RO decision in 
support of the claim of service connection for hypertension is 
new and material; accordingly, this claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Hypertension was not incurred as due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 1154(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.317 (2009).

4.  Hypertension was caused or aggravated by the service-
connected anxiety disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 (2006); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In letters dated in January and October 2003, September 2004, 
February and April 2005, November 2008, and in April and July 
2009, VA notified the Veteran of the information and evidence 
needed to substantiate and complete his claim, including that 
part of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The February 2005 VCAA notice letter notified the 
Veteran of the requirements for substantiating a service 
connection claim based on an undiagnosed illness.  The November 
2008 VCAA notice letter provided the Veteran with notice of the 
requirements for substantiating a service connection claim for 
hypertension as secondary to the service-connected anxiety 
disorder.  The letters issued in January and October 2003, 
September 2004, April 2005, and in April and July 2009 also 
defined new and material evidence, advised the Veteran of the 
reasons for the prior denial of the claim of service connection 
for hypertension, including as secondary to service-connected 
anxiety disorder, to include as due to an undiagnosed illness, 
and noted the evidence needed to substantiate the underlying 
claim of service connection.  That correspondence satisfied the 
notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 
1 (2006).  Accordingly, the Board finds that VA met its duty to 
notify the Veteran of his rights and responsibilities under the 
VCAA.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
physical examinations, obtaining medical opinions as to the 
etiology and severity of disabilities, and by affording him the 
opportunity to give testimony before the RO in March 2004.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated with 
the Veteran's claims file; the Veteran has not contended 
otherwise.  The Board observes that VA need not conduct an 
examination or obtain a medical opinion with respect to the issue 
of whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim 
to reopen only if new and material evidence is presented or 
secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In this case, the Board finds that new and material evidence has 
been received to reopen the Veteran's previously denied service 
connection claim for hypertension, including as secondary to 
service-connected anxiety disorder, to include as due to an 
undiagnosed illness.  The RO has provided the Veteran with VA 
examinations which addressed the contended causal relationship 
between his currently diagnosed hypertension and active service.  
As will be explained below, the medical evidence indicates that 
the Veteran's elevated blood pressure readings have been 
attributed to the known clinical diagnosis of hypertension.  
Further, because the competent medical evidence is in relative 
equipoise on the issue of whether the Veteran's current 
hypertension is related to active service, including as secondary 
to a service-connected anxiety disorder, the Board will resolve 
all reasonable doubt in the Veteran's favor and grant service 
connection for hypertension as secondary to a service-connected 
anxiety disorder.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  As such, the Board will now turn to 
the merits of the Veteran's claim.

New and Material Evidence

The Veteran contends that new and material evidence has been 
received sufficient to reopen his previously denied service 
connection claim for hypertension, including as secondary to 
service-connected anxiety disorder, to include as due to an 
undiagnosed illness.  The Veteran specifically contends that he 
was diagnosed as having hypertension during active service and 
the RO failed to acknowledge this fact when it denied his 
original service connection claim for hypertension in the 
February 1997 rating decision.  He also contends that he has 
submitted new and material evidence which relates his currently 
diagnosed hypertension to active service.  He contends further 
that he has submitted new and material evidence which shows that 
his service-connected anxiety disorder caused or aggravated his 
currently diagnosed hypertension.

In February 1997, the RO denied the Veteran's claim of service 
connection for hypertension.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award or 
disallowance, or by denial on appellate review, whichever is the 
earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  The February 1997 rating decision was 
issued to the Veteran in March 1997.  He did not initiate an 
appeal of this decision, and it became final.  

The claim of service connection for hypertension, including as 
secondary to service-connected anxiety disorder, to include as 
due to an undiagnosed illness, may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  The Veteran filed an application to reopen the 
previously denied claim in a VA Form 21-4138 date-stamped as 
received by the RO on December 18, 2002.  As relevant to this 
appeal, new evidence means existing evidence not submitted 
previously to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the credibility 
of the new evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a service 
connection claim for hypertension, the evidence before VA at the 
time of the prior final rating decision in February 1997 
consisted of the Veteran's service treatment records and a VA 
examination report dated in November 1996.   The RO found that 
the Veteran's service treatment records were negative for 
treatment, diagnosis, or findings of hypertension or sustained 
elevated diastolic blood pressure readings.  The RO also noted 
that, on VA examination in November 1996, the Veteran's blood 
pressure was 135/85, 125/78, and 125/80.  The Veteran reported at 
that examination that he had experienced hypertension since 1991 
when one blood pressure reading had been high.  The VA examiner 
diagnosed the Veteran as being normotensive.  Because there was 
no evidence of chronic disability due to hypertension which could 
be related to active service, the claim was denied.

With respect to the Veteran's application to reopen a service 
connection claim for hypertension, the Board notes that the 
evidence which was of record in February 1997 showed no evidence 
of chronic disability due to hypertension which could be 
attributed to active service.  The Veteran now has submitted such 
evidence, including VA outpatient treatment records and private 
treatment records showing that he has been diagnosed as having 
hypertension which could be attributed to active service.  The 
newly submitted evidence also contradicts the previous RO finding 
that there was no evidence of hypertension in the Veteran's 
service treatment records.  In fact, a review of the Veteran's 
service treatment records, including duplicate copies of these 
records which he has submitted to VA since February 1997, shows 
that he was diagnosed as having mild hypertension following a 
cardiac stress test in March 1995 while he was on active service.  
The Veteran also has submitted evidence showing that his 
currently diagnosed hypertension was caused or aggravated by his 
service-connected anxiety disorder, including an opinion letter 
from M.B.A., M.D., dated in August 2005.  As noted, the 
credibility of the newly submitted evidence is presumed for 
purposes of reopening the claim.  See Justus, 3 Vet. App. at 513.  
With the exception of duplicate copies of the Veteran's service 
treatment records, this newly submitted evidence was not 
submitted previously to agency decision makers.  It also is not 
cumulative or redundant of the evidence of record at the time of 
the last prior final denial of the claim of service connection 
for hypertension and raises a reasonable possibility of 
substantiating this claim.  See 38 C.F.R. § 3.156(a) (2009).  
Accordingly, the claim of service connection for hypertension is 
reopened.



Service Connection for Hypertension

The Veteran contends that he incurred his currently diagnosed 
hypertension during active service.  He alternatively contends 
that his service-connected anxiety disorder caused or aggravated 
his currently diagnosed hypertension.  He also contends that he 
incurred his currently diagnosed hypertension as secondary to an 
undiagnosed illness experienced during his active service in the 
Persian Gulf War.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including cardiovascular-renal disease 
(including hypertension), are presumed to have been incurred in 
service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).

Service connection may be established for a Persian Gulf Veteran 
who exhibits objective indications of chronic disability which 
cannot be attributed to any known clinical diagnosis, but which 
instead results from an undiagnosed illness that became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011. 38 C.F.R. § 
3.317(a)(1) (2009).  A "Persian Gulf Veteran" is one who served 
in the Southwest Asia theater of operations during the Persian 
Gulf War.  Id.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-month 
period will be considered chronic.  The 6-month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to in 
this section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War Veterans was amended.  
38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised 
the term "chronic disability" to "qualifying chronic 
disability," and involved an expanded definition of "qualifying 
chronic disability" to include: (a) an undiagnosed illness, (b) 
a medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, or 
(c) any diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  38 
U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term 
"medically unexplained chronic multisymptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology, 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. Principi, 19 
Vet. App. 1 (2004).  Signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic multi-
symptom illness include: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, joint 
pain, neurological signs and symptoms, neuropsychological signs 
or symptoms, signs or symptoms involving the upper or lower 
respiratory system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 
3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes 
service connection on a presumptive basis only for disability 
arising in Persian Gulf Veterans due to "undiagnosed illness" 
and may not be construed to authorize presumptive service 
connection for any diagnosed illness, regardless of whether the 
diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-
98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 
3.317 for disability which cannot, based on the facts of the 
particular Veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by the 
Veteran could conceivably be attributed to a known clinical 
diagnosis under other circumstances not presented in the 
particular Veteran's case does not preclude compensation under § 
3.317.  Id.

Service connection also may be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition also is 
compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

It is noted that 38 C.F.R. § 3.310 was revised during the course 
of the Veteran's appeal. See 71 Fed. Reg. 52747 (September 7, 
2006). When a regulation or statute is revised during the course 
of an appeal, the Board generally must determine which version 
should be applied and/or the respective time periods for 
application of the respective versions. See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. This depends 
on whether the revision is to be given retroactive effect.  The 
revised version of § 3.310 arguably places burdens on the 
claimant more onerous than those of the unrevised version. There 
is no indication that the revision was meant to have a 
retroactive effect. Therefore, the Board will apply the version 
in effect prior to the revision.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for hypertension as due 
to an undiagnosed illness.  The Veteran has contended that he 
incurred hypertension as a result of an undiagnosed illness 
experienced during active service in the Persian Gulf War.  The 
Board acknowledges that, because the Veteran's service personnel 
records show that he was awarded the Southwest Asia Service Medal 
and Kuwait Liberation Medal, he had honorable active service in 
the Southwest Asia Theater of Operations during the Persian Gulf 
War.  The Board also acknowledges that the evidence in the claims 
file shows that the Veteran was in the Persian Gulf from August 
1990 to March 1991.  Although the Veteran does not contend that 
he incurred hypertension as a result of active combat service in 
the Persian Gulf War, he has submitted service personnel records 
demonstrating such service.  Specifically, a copy of one of the 
Veteran's enlisted personnel evaluations which he submitted to VA 
shows that the Veteran served on temporary duty (TAD) while 
assigned to Brigade Service Support Group 4 and spent 66 days 
"under combat conditions during Operation Desert Storm."  In 
this evaluation, it was noted that the Veteran was a hospital 
corpsman and embarked onboard U.S.S. TRENTON (LPD-14) from 
August 9, 1990, to April 15, 1991.  It also was noted that the 
Veteran was assigned as Assistant Squad Leader to a health record 
team that screened and verified over 1500 medical records.  Thus, 
the Board finds that the totality of the evidence establishes 
that the Veteran had active combat service in the Persian Gulf 
War.

Although the Board acknowledges the Veteran's honorable active 
combat service in the Persian Gulf War, his service treatment 
records show only that he experienced mild hypertension following 
an in-service cardiac stress test in March 1995, approximately 
4 years after he had served in the Persian Gulf.  The Veteran has 
contended that he was treated for elevated blood pressure on 
other occasions in 1995 during active service.  He has not 
contended, and the evidence (in this case, service treatment 
records) does not show, that he was treated for hypertension 
while on active combat service in the Persian Gulf War.  Despite 
the Veteran's assertions to the contrary, there also is no 
indication in his contemporaneous service treatment records that 
he was treated for elevated blood pressure other than after a 
cardiac stress test in March 1995.  There further is no 
indication in these records that he was diagnosed as having 
chronic hypertension during active service.  The post-service 
medical evidence (in this case, the Veteran's VA and private 
outpatient treatment records and examination reports) shows that 
his post-service elevated blood pressure symptomatology has been 
attributed to a known clinical diagnosis of hypertension.  
Because the Veteran's in-service and post-service complaints of 
elevated blood pressure have been attributed to a known clinical 
diagnosis, they cannot be attributed to an undiagnosed illness.  
The Veteran has not identified or submitted any other evidence 
which shows that he incurred hypertension as a result of an 
undiagnosed illness experienced during his active combat service 
in the Persian Gulf War.  Accordingly, the Board finds that 
service connection for hypertension as due to an undiagnosed 
illness is not warranted.

The Board also finds that the evidence is in relative equipoise 
as to whether the Veteran's current hypertension was caused or 
aggravated by his service-connected anxiety disorder.  With the 
exception of a March 1995 cardiac stress test, there is no 
indication in the Veteran's contemporaneous service treatment 
records that he was treated for hypertension during active 
service.  The Veteran's service treatment records also do not 
indicate that he was diagnosed as having chronic hypertension at 
any time during active service.  The competent medical evidence 
also does not indicate that the Veteran was treated for 
hypertension within the first post-service year (i.e., by August 
1997) as the VA examiner concluded on VA examination in November 
1996 that there was no real hypertension present and diagnosed 
the Veteran as normotensive.  This VA examiner also stated that 
the Veteran was a "sophisticated hypochondriac."

The record also contains an August 2005 private opinion and a 
March 2006 VA examiner's opinion which support the Veteran's 
claim that his service-connected anxiety disorder aggravated his 
hypertension and a VA examiner's January 2009 opinion which does 
not support this claim.  In August 2005, M.A., M.D., stated that 
the Veteran had been her patient since September 2001 for a 
diagnosis of hypertension Stage II.  The Veteran had reported to 
Dr. M.A. that his "anxiety has been escalating" recently.  The 
Veteran's diagnoses included generalized anxiety disorder with 
depression.  The Veteran also had reported to Dr. M.A. that, in 
his job as a "field medical service technician" during active 
service, "he provided medical service for personnel in field 
units or combat zone."  Dr. M.A. concluded that, based on the 
Veteran's reported in-service work history, "it is highly 
understandable that after so many years of exposure to such a 
hostile and threatening environment, [the Veteran] suffered from 
severe anxiety as a consequence of his military life."  She also 
concluded that a consequence of the Veteran's prolonged stress 
and anxiety during active service was hypertension.  The Board 
notes that there is no support in the Veteran's service personnel 
records for his statements to Dr. M.A. that he had experienced 
"many years of exposure to such a hostile and threatening 
environment" during active combat service.  As noted above, the 
Veteran's total active combat service consisted of 66 days during 
Operation Desert Storm in the Persian Gulf War.  Although this 
may indicate that Dr. M.A. was not "informed of the relevant 
facts" concerning the Veteran's in-service history prior to 
rendering her opinion in August 2005, see Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008), the Board also notes that 
Dr. M.A. appears to have based her opinion on a history of 
treating the Veteran's hypertension for several years beginning 
in 2001.    

In March 2006, following a review of the Veteran's outpatient 
clinic records (psychiatric and cardiology consults) and a 
literature search, a VA staff physician stated that "[a]nxiety 
is one of the risk factors that can predispose a person to 
develop" hypertension.  This VA examiner also stated that it was 
"difficult to attribute" hypertension to anxiety disorder alone 
"since other more important well studied risk factors such as 
obesity" and a positive family history of hypertension is or may 
be present in a patient.  This VA examiner then stated that the 
Veteran's hypertension was at least as likely as not secondary to 
generalized anxiety disorder.

By contrast, following a review of the claims file, including 
Dr. M.A.'s August 2005 letter and the VA examiner's March 2006 
opinion, another VA examiner stated in January 2009 that the 
Veteran's in-service blood pressure readings generally had been 
within normal limits.  This VA examiner also reviewed multiple 
blood pressure readings from the Veteran taken between 2000 and 
March 2008 which showed blood pressure of 120/90 in August 2000, 
140/98 in August 2002, and 122/90, 110/90, and 120/80 in March 
2008.  This VA examiner stated that commonly accepted risk 
factors for hypertension include obesity, gender, ethnicity, and 
genetic predisposition.  This examiner also stated that 
generalized anxiety disorder was not a commonly accepted risk 
factor for hypertension.  She opined that the Veteran's 
hypertension was less likely than not caused by generalized 
anxiety disorder.

The Board finds that there is an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim for service connection for hypertension as 
secondary to a service-connected anxiety disorder.  See 38 C.F.R. 
§ 3.102.  Resolving all reasonable doubt in the Veteran's favor, 
the Board finds that service connection for hypertension as 
secondary to a service-connected anxiety disorder is warranted 
based on aggravation.  See 38 C.F.R. § 3.310.


ORDER

As new and material evidence has been received, the previously 
denied claim of service connection for hypertension, including as 
secondary to service-connected anxiety disorder, to include as 
due to an undiagnosed illness, is reopened.

Entitlement to service connection for hypertension as due to an 
undiagnosed illness is denied.

Entitlement to service connection for hypertension as secondary 
to service-connected anxiety disorder is granted, subject to the 
laws and regulations governing the payment of monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


